Order entered September 17, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00704-CV

                   LORY K. WILSON, ET AL., Appellants

                                       V.

CAPITAL PARTNERS FINANCIAL GROUP USA, INC., ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-09275

                                    ORDER

      Before the Court is the September 16, 2020 unopposed amended motion of

appellant Lory K. Wilson for an extension of time to file her brief on the merits.

We GRANT the motion and extend the time to September 25, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE